Order filed October 10, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00757-CR
                                ____________

                  TYLER FORD VANTERPOOL, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                        On Appeal from the County Court
                            Colorado County, Texas
                          Trial Court Cause No. 23,121


                           ABATEMENT ORDER

      According to information provided to this court, appellant is not represented
by counsel in this appeal. The reporter’s record has not been filed. Camille Bruess,
a substitute reporter, reported one day of trial, and on September 13, 2013, she
notified this court that appellant has not paid or made arrangements to pay the fee
to prepare her portion of the reporter’s record. See Tex. R. App. P. 37.3(c)(2)(A).
On September 16, 2013, Wendy L. Kirby, the court reporter who reported the
remainder of the trial, also notified this court that no payment arrangements have
been made. See id.
      Appellant filed a declaration of Financial Inability to Employ Counsel in the
trial court, and counsel was appointed to represent appellant at trial. Appointed
counsel withdrew after filing a notice of appeal. This court is unaware whether
appellant is entitled to proceed without the payment of costs on appeal. See Tex. R.
App. P. 37.3(c)(2)(B). Accordingly, we enter the following order. See Tex. R. App.
P. 35.3(c).

      We ORDER the judge of the County Court of Colorado County to
immediately conduct a hearing at which appellant, appellant’s counsel, if any, and
counsel for the State shall participate, either in person or by video teleconference,
to determine whether appellant desires to prosecute his appeal, and, if so, whether
appellant is indigent and, thus entitled to a free record and appointed counsel on
appeal. The judge may appoint appellate counsel for appellant if necessary. The
judge shall see that a record of the hearing is made, shall make findings of fact and
conclusions of law and/or any appropriate orders, and shall order the trial clerk to
forward a record of the hearing and a supplemental clerk’s record containing the
findings and conclusions and/or orders. The supplemental clerk’s record and a
transcribed record of the hearing, and a videotape or compact disc, if any,
containing a recording of the video teleconference, shall be filed with the clerk of
this court on or before November 8, 2013.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.

                                  PER CURIAM



                                          2